Exhibit 99.1 Annual General and Special Meeting of Shareholders of PRECISION DRILLING CORPORATION May 8, 2013 REPORT OF VOTING RESULTS National Instrument 51-102 – Continuous Disclosure Obligations - Section 11.3 In respect of the annual general and special meeting (the "Meeting") of holders of common shares of Precision Drilling Corporation (the "Corporation"), the following sets forth a brief description of each matter which was voted upon at the Meeting and the outcome of the vote: Description of Matter Votes For Percent Votes Against/ Withheld Percent 1. Ordinary resolution to approve the election of the following nominees to serve as the directors of the Corporation for the ensuing year, or until successors are duly elected or appointed: William T. Donovan Brian J. Gibson Allen R. Hagerman Catherine Hughes Stephen J.J. Letwin Kevin O. Meyers Patrick M. Murray Kevin A. Neveu Robert L. Phillips 2. Ordinary resolution to approve the appointment of KPMG LLP as auditors of the Corporation to hold office until the next annual meeting of shareholders at a remuneration to be fixed by the board of directors. 3. Repeal the Corporation’s old by-laws and adopt new by-laws. 4. Advisory resolution on the Corporation's approach to executive compensation (“Say-on-Pay”). 5. Approve an amendment to the Corporation’s stock option plan. 6. Confirm the continuation of and revisions to the Corporation’s shareholder rights plan.
